DETAILED ACTION
Claims 1, 2, 4-7, 9-13, 15, and 16 are presented for examination.
Claims 1, 12, 13, and 16 are amended.
Claims 3, 8, and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks page 8, filed on February 04, 2022, in response to the Final Rejection mailed on December 07, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-13, 15, and 16 (renumbered as claims 1-13) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4-7, 9-13, 15, and 16 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the network entity and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device  …, and wherein the first geographical code is a first geographical radio network temporary identifier (RNTI); encode, …, at least a portion of a message … based on the first geographical code, scramble at least a cyclic redundancy check (CRC) portion of the message based on the first geographical code for encoding, …; and send the message with the portion encoded based on the first geographical code…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Wu et al., (U.S. Publication No. 2016/0285935), which discloses an entity comprising selecting a first geographical code from a plurality of geographical codes, associated with a first geographical region of at least one mobile communication device of a plurality of mobile communication devices, and encode, at least a portion of a message based on the first geographical code [fig. 4A, 4B, paragraphs 0067-0069]. The cited portions of Wu do not disclose wherein the first geographical code is a first geographical radio network temporary identifier (RNTI); scramble at least a cyclic redundancy check (CRC) portion of the message based on the first geographical code for encoding; and send the message with the portion encoded based on the first geographical code. Therefore, Wu fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Fujishiro et al., (U.S. Publication No. 2019/0174271) discloses an entity wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267]. The cited portions of Fujishiro do not disclose wherein the first geographical code is a first geographical radio network temporary identifier (RNTI); scramble at least a cyclic redundancy check (CRC) portion of the message based on the first geographical code for encoding; and send the message with the portion encoded based on the first geographical code. Therefore, Fujishiro fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Wu or Fujishiro disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 12, 13, and 16, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469